DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 08/13/2021. Claims 5 and 9 have been cancelled by the applicant. Claims 15-17 and 19-20 are objected to. Claims 1-4, 6-8, 10-14 18 are pending and an action on the merits is as follows.	
Applicant has not amended title as requested in previous rejection previous objection remains.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/13/2021, with respect to claim 1 have been fully considered and are persuasive.  Specifically the applicant amended claim 1 to include the allowable subject matter as indicated in the Non-Final Office Action dated 05/13/2021. The rejections of claims 1-4, 6-8, 10-14 18 are hereby withdrawn.
	
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-DELETE THE CURRENT TITLE AND REPLACE WITH THE FOLLOWING “LIGHTING APPARATUS HAVING ENHANCED WIRELESS SINGLE CAPABILITY”--

Allowable Subject Matter
Claims 1-4, 6 -8, 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest Lighting Apparatus “ wherein a heat sink part disposed between the bulb head and the bulb shell, wherein the heat sink part has an insulation layer and a conductive layer, an edge of the light source plate engages the conductive part of the heat sink part for passing heat generated by the LED module to the heat sink part; wherein the antenna is electrically connected to the light source and then further electrically connected to the conductive layer of the heat sink part” in combination with other features of the present claimed invention.
Regarding claims 2-4, 6-8, 10-20 these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Primary Examiner, Art Unit 2879
TRACIE Y. GREEN
Primary Examiner
Art Unit 2879